DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 14,15 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Courbat et al (US 11,405,986 – EP 2018/067175 06/27/2018)

With regard to claim 1 ,Courbat et al disclose a  heating element(100)  for heating cigarette (200) comprising: a heating part (110) at a proximal end of the heating element, with a longitudinal axis along the longitudinal direction of the heating element; the heating part is configured for inserting inside the cigarette (200) along the longitudinal direction; a fixing part  (130) at a distal end of the heating element and secured with the heating part, the fixing part (130) is provided with an air inlet (inlet between 131 and 132); wherein, the heating part (110) comprises an air flow path (Fig. 6, 7; 113.1, 113.2, 113.3)formed therein and extending along the longitudinal direction; the air inlet is in communication with the air flow path; the heating part (110) is bored with an air hole (113.4) that communicates the air flow path with outside the heating part, such that the air flow in the air flow path is flowing into the cigarette.
With regard to claim 2 ,Courbat et al disclose (Fig. 6) that the air holes comprises numerous air holes (113.1, 113.2) evenly spaced and disposed on the heating part along a longitudinal direction of the heating part.

With regard to claim 3 ,Courbat et al disclose (Fig. 6) that the air holes comprise numerous first air holes (113.1, 113.3) constituting a first air hole set, and numerous second air holes constituting a second air hole set (113.2, 113.3); a line of connecting numerous first air holes, a line of connecting numerous second air holes and the longitudinal axis are parallel among each other; the first air holes and the second air holes are staggered to set along the longitudinal axis.
With regard to claim 4 ,Courbat et al disclose  that the heating part comprises (Fig.  7) a first transverse axis (113.2) perpendicular and intersected with the longitudinal axis (113.1); the first transverse axis and the longitudinal axis are identified as a first surface; the first air holes are numerous and symmetrically set with the first surface.
With regard to claim 5,Courbat et al disclose (Fig. 6) that (Fig. 6) heating part (110) further comprises a second longitudinal axis (113.3) that is perpendicular and intersected with the first transverse axis and the longitudinal axis; a width of the heating part is progressively decreasing  (at end 111) from near and far from the fixing part.
With regard to claim 9 ,Courbat et al disclose  that (Fig. 5)  the heating part (110)  comprises a body and two wings, the two wings are disposed at two opposite sides of the body.

    PNG
    media_image1.png
    193
    493
    media_image1.png
    Greyscale

With regard to claim 14 ,Courbat et al disclose (Fig. 6) that wherein (Fig. 10) the heating part (110) comprises a tube-shaped structure with an end opened.
With regard to claim 15 ,Courbat et al disclose the heater, comprising (Fig. 1): a heating element (110); and a supporter (10); wherein the supporter comprises a receptacle (20)  for receiving the cigarette, the heater is disposed in the receptacle; the heater is configured for inserting into the cigarette; the heating element according to claim 1.

Claim(s) 1is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mazur et al (US 2021/0337868, - PCT/EP2019/071738)
With regard to claim 1 ,Mazur et al disclose a  heating element for heating cigarette (28) comprising: a heating part (10) at a proximal end of the heating element, with a longitudinal axis along the longitudinal direction of the heating element; the heating part is configured for inserting inside the cigarette (28) along the longitudinal direction; a fixing part  (26,22) at a distal end of the heating element and secured with the heating part, the fixing part is provided with an air inlet; wherein, the heating part comprises an air flow path formed therein and extending along the longitudinal direction; the air inlet is in communication with the air flow path; the heating part is bored with an air hole that communicates the air flow path with outside the heating part, such that the air flow in the air flow path is flowing into the cigarette.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courbat 
With regard to claim  10,   It would have been obvious to one having ordinary skill in the art at the time the invention was made to include numerous air holes , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 6, 7, 8, 11-13, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the heating part further with the  second transverse axis that is perpendicular and intersected with the first transverse axis and the longitudinal axis; the second transverse axis and the longitudinal axis are identified as the second surface; the heating part comprises a first side wall, a second side wall, a third side wall and a fourth side wall surrounded the air flow path; the first side wall and the fourth side wall are disposed at an identical side of the second surface; the second side wall and the third side wall are disposed at the other opposite side of the second surface; the first side wall, the second side wall, the third side wall and the fourth side wall are provided with the numerous air holes (cl. 6/7-8);.
the first air hole sets comprises two first air hole sets, lines for connecting centers of numerous first air holes in each first air hole set are parallel with each other; the wings are disposed at middle of the two first air hole sets. (c. 11-13);
the heater further comprises a coil, a first limiting part and a second limiting part are spaced and disposed on a periphery of the supporter, the coil is disposed between the first limiting part and the second limiting part (cl. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									8/7/22